Citation Nr: 1451503	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for alcohol abuse, claimed as secondary to service connected posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder with depressive disorder.

3.  Entitlement to a rating in excess of 30 percent for incomplete paralysis of the ulnar nerve, right upper extremity.

4.  Entitlement to a rating in excess of 30 percent for incomplete paralysis of the median nerve, right upper extremity.




REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970, and from March 1971 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran died in November 2010 while his claims were pending.  The Veteran's surviving spouse is the appellant.  She is prosecuting the appeal as a substitute for the claimant under the provisions of 38 U.S.C.A. § 5121A.  As reflected in a May 2011 letter to the appellant, the RO determined that the appellant qualifies as the proper substituted claimant in accordance with 38 U.S.C.A. § 5121A(a)(1).

In March 2013, the appellant provided testimony at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's alcohol abuse was caused or aggravated by his service connected posttraumatic stress disorder with depressive disorder.  

In the course of developing the separate claim of entitlement to service connection for the Veteran's death, the RO obtained an opinion from a VA physician in August 2011 who concluded that there was "no evidence during the review of medical evidence of use of alcohol to self medicate" the Veteran's posttraumatic stress disorder symptoms.  However, the Board's review of the record reveals an October 2010 private nephrology consultation report that noted the Veteran had "problems with depression and posttraumatic stress disorder, which is lead to alcoholism."  The August 2011 VA physician's opinion did not acknowledge or address this statement and did not provide an opinion addressing whether the Veteran's service connected posttraumatic stress disorder with depressive disorder caused or aggravated his alcohol abuse.  Another opinion is warranted.

At the hearing, the appellant's attorney referred to treatment of the Veteran at the "Vet Center" by someone named Andrew.  The record does not contain any records from the Vet Center, however there are VA outpatient mental health records that show treatment by a VA Licensed Clinical Social Worker with the first name of Andrew.  In order to ensure that all relevant records have been obtained, the appellant and her attorney should be asked to clarify whether the Veteran was seen at the Vet Center as well as at the VA Mental Health Clinic where the LCSW named Andrew saw him.

The appellant also testified that the Veteran was found disabled by the Social Security Administration (SSA) several months before his death.  Subsequent to the hearing, in March 2013, the appellant's attorney submitted, with waiver of RO consideration, a letter to the Veteran from SSA showing that he had been found disabled from July 2010.  The complete records from SSA are necessary in order to address the appellant's claims.  

The Board is deferring consideration of the increased rating claims pending receipt of the outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA records pertinent to the Veteran's claim for disability benefits as well as the full medical records relied upon concerning such claim.  VA must make as many requests as necessary to obtain such records.  

2.  Contact the appellant and her attorney and request clarification of whether the Veteran was treated at the Vet Center or whether the VA Mental Health records in the claim file showing treatment by a VA Licensed Clinical Social Worker with the first name of Andrew are in fact the records referred to by the Veteran's attorney at the videoconference hearing.  If there are outstanding records, they must be obtained.

3.  Have a VA psychiatrist review the claim file and provide an opinion addressing whether it is at least as likely as not (probability of 50 percent) that the Veteran's alcohol abuse was caused by or aggravated by his service- connected posttraumatic stress disorder with depressive disorder. 

The term "aggravation" means a permanent increase in severity of the alcohol abuse, that is, worsening of the underlying condition not due to the natural progress, as contrasted to a temporary worsening of symptoms.

The opinion must include discussion of the October 2010 nephrology consultation noted above as well as VA mental health treatment records referring to the Veteran's posttraumatic stress disorder and alcohol abuse.

A complete rationale with citation to relevant evidence found in the claim file must be provided for the opinion.

4.  Following completion of the above development, adjudicate the claims.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



